Title: To Thomas Jefferson from William H. Cabell, 23 November 1808
From: Cabell, William H.
To: Jefferson, Thomas


                  
                     Dear Sir.
                     Richmond, Nov. 23. 1808
                  
                  I have received your letter in which you do me the honor to ask my opinion on the case of Thomas Logwood. I submitted it to the Council of State for their advice; but as they supposed that you had already made up your mind to extend mercy in some shape or other, unless his late conduct should have lessened his claims to your interference, & that you sought information only as to that fact, & as to the mode of pardon; and as they did not believe the case necessarily required my answer to have their advice as its foundation, they declined expressing any opinion whatsoever on the subject, referring it to me to make such answer as I might think proper. Being thus left to my own discretion and responsibility, I proceed with pleasure to comply with your request. Logwood’s friends having frequently brought his case before the Executive of this State, in the hope that our recommendation would procure a pardon, I have had an opportunity to become acquainted with all the circumstances, & more particularly with his conduct since his confinement. I can confidently assure you that his conduct, since I have lived in Richmond, has not lessened those claims to a mitigation of his sentence which were urged by Governor Page. I have conversed with the former, & with the present Keeper of the Penitentiary, & have repeatedly understood that his conduct has been uniformly & invariably correct & proper from the first moment of his confinement; that he has in every respect manifested the strictest attention to all the rules prescribed for the regulation of the Institution, & the government of the Convicts; & that he has not only observed those rules himself, but has urged, & contributed to enforce, their observance by the other prisoners. In short, it is impossible for any man to exhibit, by conversation & conduct, stronger proofs of deep and sincere repentance. The representations made to you of his wife, have done her no more than justice. I am very well acquainted with most of her friends, & know them to be very respectable; & I am told that his relations are so likewise. I believe it is not only their wish, but that of the people generally where he resided, that he should be restored to them; and I am assured that he could give the most ample security for his future good behaviour. Thus far I have stated to you matters of fact only, about which there is here but one opinion. But the policy of granting him a pardon, or mitigating his sentence, involves a question of a different nature, on which unanimity could not be expected. The worthy & intelligent gentlemen, who under the appellation of Visitors, aid in conducting the Penitentiary, have frequently recommended the pardon of particular convicts, in consequence of the propriety of their conduct, & the belief, founded thereon, of a reformation of character. The frequency of their visits enables them to form the most correct opinions, & their recommendations have, in every instance, been respected by the Executive. Some short time before the receipt of your letter, they took the case of Logwood into consideration, and on a motion to recommend his pardon, the Board, consisting of eight members, was equally divided—It is also proper that I should state my belief that, if the Council of State were to express any opinion, it would be against a pardon or enlargement. But I am perfectly assured that the division of the Board of Visitors, and the unwillingness of the Council to recommend a pardon, does not proceed from any doubt of the facts stated in the early part of this letter, but solely from a view of the heinous nature of his original offence, & from the conviction that aggravated as it was, it merited, and ought to receive, to the uttermost, the full measure of punishment prescribed by the sentence of the Court. I agree with them that the offence was enormous, & that the sentence of the Court was just. But circumstances have occurred which, in my opinion, would justify not only a mitigation of his sentence, but an absolute pardon. It is true that Logwood has greatly offended; but he has greatly suffered. He has been confined since June 1804, & the ordinary sufferings of the Penitentiary have, in his case, been aggravated by the keen sensebilities of a man of no small degree of refinement, excited to the highest pitch by the recollection of the high ground from which he has fallen, & the wretchedness in which he has involved a family which, before, had never known disgrace. I have frequently observed, & conversed with, him. His spirit seems humbled to the dust, and I have no hesitation in saying that I believe the discipline of the Penitentiary has produced on him its desired effects; for altho it might be a vain hope to expect that he has become in love with virtue, for virtues sake, yet I firmly believe he has so sensibly felt the evils of a vicious course, that he will be forever deterred from the commission of crimes. It seems to me that all the just ends of punishment have been already answered by his confinement. If, therefore, I had the power of pardon, I should certainly exercise it in this case; & the more readily since his neighbours are willing to receive him among them. I beg leave to remark that the plan of permitting him to go out of the Penitentiary, notifying him that if he will remain on his own, or the adjoining farms, and abstain from all suspicious intercourse, he will not be molested, otherwise that he will be retaken & replaced in his present confinement, seems to me to be liable to objection. Would not the restriction constantly keep up the idea that he is still regarded as a criminal, and degrade him in his own estimation and in that of others? Would not such a train of thinking be very unfavorable to the progress of reformation. As I observed before I believe he might with safety be absolutely pardoned; but in order to guard against the possibility of danger to the public, there might be no objection to require security for his good behaviour. By thus deeply interesting his particular friends in his good conduct, the Public would have a double hold on him; and the confidence thus manifested in him by those who best know him, would again raise him in his own esteem, and prompt him to merit that of others. But I fear I have extended my letter to a tedious length. The papers enclosed in your letter will be held subject to your future directions.
                  I have the honor to be with great respect Sir yr. Obt. Servt
                  
                     Wm h: Cabell 
                     
                  
                  
                     [Jefferson’s order:]
                     Let a pardon issue: and if to frame it a copy of the sentence be necessary mr Graham is desired to write a line to mr Scott, marshal of the District, to procure & forward it without delay.
                  
                  
                     Th: Jefferson 
                     
                     Nov. 26. 08.
                  
               